IN THE SUPREME COURT OF NORTH CAROLINA

                                       No. 277A19

                                   Filed: 17 July 2020

 IN THE MATTER OF: J.J.B., J.D.B.



       Appeal pursuant to N.C.G.S. § 7B-1001(a1)(1) from an order entered on 8 April

2019 by Judge William B. Davis in District Court, Guilford County. This matter was

calendared in the Supreme Court on 19 June 2020 but was determined on the record

and briefs without oral argument pursuant to Rule 30(f) of the North Carolina Rules

of Appellate Procedure.


       Mercedes O. Chut for petitioner-appellee Guilford County Department of Health
       and Human Services.

       Poyner Spruill LLP, by Andrew H. Erteschik and N. Cosmo Zinkow, for
       appellee Guardian ad Litem.

       Robert W. Ewing for respondent-appellant mother.

       Surratt Thompson & Ceberio PLLC, by Christopher M. Watford, for
       respondent-appellant father.


       EARLS, Justice.


       Respondents, mother and father of the minor children, appeal from the trial

court’s order terminating their parental rights to J.J.B. and J.D.B. (“John” and

“Jessica”).1 After careful review, we affirm.



       1The minor children J.J.B. and J.D.B. will be referred to throughout this opinion as
“John” and “Jessica,” which are pseudonyms used to protect the identity of the juveniles and
                                IN RE J.J.B. AND J.D.B.

                                   Opinion of the Court



       On 19 July 2016, the Guilford County Department of Health and Human

Services (DHHS) received a Child Protective Services (CPS) report claiming that

John and Jessica lived in an injurious environment due to domestic violence between

respondents. The report alleged that respondent-father had entered the respondent-

mother’s home while intoxicated and assaulted her. Respondent-mother was

observed to have several injuries, including bleeding from both nostrils, a swollen

upper lip, a contusion to her lip, and a three-inch-long scratch on the right side of her

neck, under her jawline. Respondent-mother told law enforcement that respondent-

father hit her with “maybe like a backhand type of thing.” Law enforcement officers

stated that they could smell alcohol on respondent-father’s breath, that he was acting

in an aggressive manner and making inflammatory statements, and that they

eventually tasered him in order to effectuate his arrest.

       On 26 July 2016, social workers interviewed John and Jessica, and the children

reported seeing respondent-father push his way into their home and hit respondent-

mother. John and Jessica told the social worker that respondent-mother was

screaming and yelling, they were scared, and Jessica was crying. They stated that

police were called to the home, and respondent-father was taken to jail.

       On 29 July 2016, a Team Decision Making meeting was held, and both

respondents were present. Respondent-father denied the allegations and stated that




for ease of reading.

                                           -2-
                                 IN RE J.J.B. AND J.D.B.

                                   Opinion of the Court



he did not remember much of what happened. Respondent-father entered into a

safety agreement in which he agreed to have no contact with the juveniles unless

supervised by the paternal grandmother. Respondent-father also agreed to complete

a substance abuse assessment and follow all recommendations and attend a domestic

violence intervention program.

      On 9 September 2016, social workers met with the juveniles’ older siblings.

Social workers asked them if they had seen respondent-father, and they reported

having seen him on three occasions since school began on 29 August 2016, in violation

of the safety agreement. Social workers also learned that the family was residing with

respondent-father’s sister. Social workers then visited John and Jessica at school, and

they also reported having seen respondent-father.

      On 23 September 2016, DHHS filed a petition alleging that John and Jessica

were neglected and dependent juveniles. In addition to the events outlined in the CPS

report, DHHS alleged that respondent-mother had a CPS history which included

reports of sexual abuse involving John and Jessica’s older siblings, substance abuse

issues, and domestic violence. DHHS also alleged that respondent-mother had a

criminal history which included multiple drug-related charges. DHHS further

claimed that respondent-father had numerous drug-related convictions and charges

and had pending misdemeanor criminal charges, including possession of marijuana

paraphernalia, resisting a public officer, disorderly conduct, and assault on a female.

DHHS stated that no suitable relative had been identified for placement of the


                                           -3-
                                  IN RE J.J.B. AND J.D.B.

                                    Opinion of the Court



juveniles, and it was contrary to the juveniles’ safety and best interests to remain in

the custody of either respondent. Accordingly, DHHS obtained nonsecure custody of

the juveniles and placed them in a group home.

        On 5 January 2017, the trial court adjudicated John and Jessica neglected and

dependent juveniles. Respondent-mother was ordered to comply with her case plan,

which    included:   completing    a   psychological       evaluation   and   following   all

recommendations; participating in a domestic violence victims’ group; obtaining and

maintaining appropriate housing and employment; and completing a parent

assessment and training program and following all recommendations. Respondent-

father was also ordered to enter into a case plan with DHHS, and a meeting was

scheduled for him to do so. Respondent-father subsequently entered into a case plan,

which included: completing a psychological evaluation and substance abuse

assessment and following all recommendations; participating in a domestic violence

intervention program; obtaining and maintaining appropriate housing and

employment; and completing a parent assessment and training program and

following all recommendations. Both respondents were granted separate, supervised

visitation. On 8 February 2017, the trial court set the permanent plan for the

juveniles as reunification with a concurrent plan of adoption.

        On 15 September 2017, John and Jessica were placed in a licensed foster home

after a disrupted trial home placement with respondent-mother. In a permanency

planning review order entered on 9 May 2018, the trial court found that respondents


                                            -4-
                                IN RE J.J.B. AND J.D.B.

                                   Opinion of the Court



were not making adequate progress, were minimally participating and cooperating

with DHHS and the guardian ad litem for the juveniles, and were acting in a manner

inconsistent with the juveniles’ health and safety. The trial court changed the

primary permanent plan for the juveniles to adoption with a secondary permanent

plan of reunification. The trial court further ordered DHHS to proceed with filing a

petition to terminate respondents’ parental rights.

      On 29 August 2018, DHHS filed a motion to terminate respondents’ parental

rights on the grounds of neglect, willful failure to make reasonable progress, failure

to pay support, and dependency. See N.C.G.S. § 7B-1111(a)(1)–(3), (6) (2017).2 On 8

April 2019, the trial court entered an order in which it determined grounds existed to

terminate respondent-father’s parental rights pursuant to N.C.G.S. § 7B-1111(a)(1)–

(3), but dismissed the allegation as to N.C.G.S. § 7B-1111(a)(6). The trial court further

determined that grounds existed to terminate respondent-mother’s parental rights as

alleged in the motion. The trial court also concluded it was in John’s and Jessica’s

best interests that both respondents’ parental rights be terminated. Accordingly, the

trial court terminated their parental rights. Both respondents appeal.

      Respondents argue on appeal that the trial court erred when it determined

termination of their parental rights was in John’s and Jessica’s best interests. We

conclude that the trial court’s ruling was not an abuse of discretion.



      2 This statute was amended in non-pertinent part effective 1 October 2018 by N.C.
Session Laws 2018-47, § 2 (June 22, 2018).

                                           -5-
                                IN RE J.J.B. AND J.D.B.

                                   Opinion of the Court



      A termination-of-parental-rights proceeding consists of an adjudicatory stage

and a dispositional stage. N.C.G.S. §§ 7B-1109, -1110 (2019); In re Montgomery, 311
N.C. 101, 110, 316 S.E.2d 246, 252 (1984). If, during the adjudicatory stage, the trial

court finds grounds to terminate parental rights under N.C.G.S. § 7B-1111(a), it

proceeds to the dispositional stage where it must “determine whether terminating

the parent’s rights is in the juvenile’s best interest” based on the following factors:

             (1) The age of the juvenile.

             (2) The likelihood of adoption of the juvenile.

             (3) Whether the termination of parental rights will aid in
                 the accomplishment of the permanent plan for the
                 juvenile.

             (4) The bond between the juvenile and the parent.

             (5) The quality of the relationship between the juvenile and
                 the proposed adoptive parent, guardian, custodian, or
                 other permanent placement.

             (6) Any relevant consideration.

N.C.G.S. § 7B-1110(a) (2019).

      Both respondents initially argue that this Court should utilize a de novo

standard of review on appeal, rather than an abuse of discretion standard, and that

under such review it would be clear that terminating their parental rights is not in

John’s and Jessica’s best interests. However, this Court recently “reaffirm[ed] our

application of an abuse of discretion standard of review to the trial court’s

determination of ‘whether terminating the parent’s rights is in the juvenile’s best


                                            -6-
                               IN RE J.J.B. AND J.D.B.

                                  Opinion of the Court



interest[s.]’ ” In re Z.A.M., 374 N.C. 88, 99–100, 839 S.E.2d 792, 800 (2020) (quoting

N.C.G.S. § 7B-1110(a)). “Under this standard, we defer to the trial court’s decision

unless it is ‘manifestly unsupported by reason or one so arbitrary that it could not

have been the result of a reasoned decision.’ ” Id. at 100, 839 S.E.2d at 800 (quoting

Briley v. Farabow, 348 N.C. 537, 547, 501 S.E.2d 649, 656 (1998)).

      In the instant case, in finding of fact 38 the trial court made the following

findings concerning the factors set forth in N.C.G.S. § 7B-1110(a):

             a. The age of the juveniles: [John and Jessica] are seven
             years, and seven months old.

             b. The likelihood of adoption for the juveniles is high. The
             juveniles are placed in a preadoptive home. [John and
             Jessica] are young and healthy with great personalities.

             c. The primary permanent plan for the juveniles is
             adoption. Termination of parental rights of each parent is
             necessary in order to free the juveniles for adoption and
             accomplish the permanent plan for the juveniles. The
             termination of [respondents’] parental rights will allow the
             juveniles to be legally free to be adopted and have the
             permanence they crave.

             d. There is a strong bond between the juveniles and
             [respondents]. The juveniles enjoy spending time with
             [respondents] and respond positively to all visits.
             [Respondents] have a deep love for the juveniles and care
             for them.

             e. The juveniles have a very strong bond with their current
             caregivers, even though they were just placed in this home
             three months ago. The juveniles seek comfort, advice and
             support from their current caregivers. [John] describes this
             placement as his home. [Jessica] calls the preadoptive
             parents “mom” and “dad”. The juveniles and preadoptive


                                          -7-
                               IN RE J.J.B. AND J.D.B.

                                  Opinion of the Court



             parents say their prayers together and the juveniles look
             to the preadoptive parents to meet their emotional needs.
             On January 31, 2019, [the social worker] went to the foster
             home to complete a routine monthly visit. The juveniles
             were terrified that they were going to be moved from this
             home and ran to the foster mother for protection.

             f. The [c]ourt considers as relevant the time the juveniles
             have been in foster care, the number of placements the
             juveniles have been placed in, and that the juveniles are
             thriving in the[ir] current foster/preadoptive home.
             [John’s] mental health behaviors have decreased, [Jessica]
             is eating more, and her medical condition of psoriasis has
             improved. Although the juveniles and [respondents] are
             bonded to one another, neither parent is in a position to
             provide adequate care and supervision to the juveniles as
             of today’s hearing, nor are they likely to within the
             reasonably foreseeable future. [Respondents] have had
             more than sufficient time to address the needs that led to
             removal of the juveniles.

We review the trial court’s dispositional findings of fact to determine whether they

are supported by competent evidence. In re K.N.K., 374 N.C. 50, 57, 839 S.E.2d 735,

740 (N.C. 2020). Dispositional findings not challenged by respondents are binding on

appeal. In re Z.L.W., 372 N.C. 432, 437, 831 S.E.2d 62, 65 (2019) (citations omitted).

      The sole finding challenged on appeal is finding of fact 38(e). Respondent-

father argues that the evidence did not support the trial court’s finding of fact that

John and Jessica have a “very strong bond” with their foster parents. However, the

juveniles’ guardian ad litem testified at the termination hearing that John and

Jessica were “quite bonded” to their caregivers. The guardian ad litem testified that

John was “very comfortable and . . . very talkative and affectionate” towards his



                                          -8-
                                IN RE J.J.B. AND J.D.B.

                                   Opinion of the Court



caregivers. The guardian ad litem witnessed John refer to his caregivers as “mom and

dad” when saying his prayers. Jessica was described as being “very playful with [the

caregivers] and . . . also very comfortable and jumping on backs to go up the steps[.]”

In addition to the guardian ad litem’s testimony, the foster care social worker testified

that John and Jessica were “terrified” that they would be moved out of their foster

home. The social worker testified that at one point, Jessica “literally hopped on [the]

foster mom and would not let go of her and [John] was right on the side of her.”

       Respondent-father claims that while petitioner did produce some evidence of a

bond between John and Jessica and their caregivers, it was inadequate to support

the trial court’s finding in light of the brief period of time they had been placed with

the caregivers. Nevertheless, the above testimony permits the reasonable inference

that John and Jessica were “very bonded” to their foster parents. See In re D.L.W.,

368 N.C. 835, 843, 788 S.E.2d 162, 167–68 (2016) (stating that it is the trial judge’s

duty to consider all the evidence, pass upon the credibility of the witnesses, and

determine the reasonable inferences to be drawn therefrom); see also Scott v. Scott,

157 N.C. App. 382, 388, 579 S.E.2d 431, 435 (2003) (stating that when the trial court

sits as fact-finder, it is the sole judge of the credibility and weight to be given to the

evidence, and it is not the role of the appellate courts to substitute its judgment for

that of the trial courts).

       Respondent-father additionally contends that the trial court failed to consider

the effect permanent severance would have on the juveniles in light of the uncertainty


                                           -9-
                                IN RE J.J.B. AND J.D.B.

                                   Opinion of the Court



that their current caregivers would adopt them. Respondent-father claims that,

should there be no adoption, the effect of terminating respondents’ parental rights

would be to render John and Jessica “legal orphan[s].” In re J.A.O., 166 N.C. App.
222, 227, 601 S.E.2d 226, 230 (2004).

      In re J.A.O. is distinguishable from the instant case. In In re J.A.O., the

juvenile had “a history of being verbally and physically aggressive and threatening,

and he ha[d] been diagnosed with bipolar disorder, attention deficit hyperactivity

disorder, pervasive developmental disorder, borderline intellectual functioning, non-

insulin dependent diabetes mellitus, and hypertension.” Id. at 228, 601 S.E.2d at 230.

The juvenile had “been placed in foster care since the age of eighteen months and

ha[d] been shuffled through nineteen treatment centers over the last fourteen years.”

Id. at 227, 601 S.E.2d at 230. As a result, the guardian ad litem argued at trial that

the juvenile was unlikely to be a candidate for adoption, and termination was not in

the juvenile’s best interests, because it would “cut him off from any family that he

might have.” Id. Despite this evidence, and despite finding that there was only a

“small possibility” that the juvenile would be adopted, the trial court concluded that

it was in the juvenile’s best interests that the mother’s parental rights be terminated.

Id. at 228, 601 S.E.2d at 230. On appeal, the Court of Appeals reversed. The Court of

Appeals balanced the minimal possibilities of adoption “against the stabilizing

influence, and the sense of identity, that some continuing legal relationship with




                                          -10-
                                IN RE J.J.B. AND J.D.B.

                                   Opinion of the Court



natural relatives may ultimately bring” and determined that rendering J.A.O. a legal

orphan was not in his best interests. Id.

      Here, the evidence does not show that John or Jessica have the serious issues

the juvenile had in In re J.A.O. The only basis for respondent-father’s contention is

mere speculation that because John and Jessica had been placed with their caregivers

for a relatively short time, issues could arise after a “honeymoon” period, and there

was no evidence of record as to why previous placements failed for John and Jessica.

However, unlike the juvenile in In re J.A.O., John and Jessica are in a preadoptive

placement, and the trial court made an unchallenged finding that John and Jessica

are highly adoptable. Additionally, while the mother in In re J.A.O. had made

reasonable progress towards correcting the conditions which led to the removal of her

son from her care, respondents here failed to make such progress. Instead, the trial

court found at disposition that respondents were not in a position to provide adequate

care for the juveniles and were unlikely to be able to do so for the foreseeable future.

Consequently, we conclude that respondent-father’s argument is without merit.

      Both respondents argue that the trial court should not have terminated their

parental rights in light of the strong bond they had with John and Jessica. The trial

court did find that John and Jessica had a strong bond with respondents and that

respondents deeply loved their children. However, “the bond between parent and

child is just one of the factors to be considered under N.C.G.S. § 7B-1110(a), and the

trial court is permitted to give greater weight to other factors.” In re Z.L.W., 372 N.C.


                                            -11-
                               IN RE J.J.B. AND J.D.B.

                                  Opinion of the Court



at 437, 831 S.E.2d at 66. Here, when considering the other factors set forth in

N.C.G.S. § 7B-1110(a), the trial court found: that John and Jessica also had a strong

bond with their foster parents; there was a strong likelihood of adoption; and

termination of respondents’ parental rights would aid in the permanent plan of

adoption. The trial court also found that, when considering other relevant factors,

John and Jessica were “thriving” in their preadoptive home. Furthermore, the trial

court found the juveniles craved permanence, but respondents were not in a position

to provide care for the juveniles, nor were they likely to be able to do so for the

foreseeable future. Therefore, we conclude the trial court appropriately considered

the factors set forth in N.C.G.S. § 7B-1110(a) when determining John’s and Jessica’s

best interests and that the trial court’s determination that respondents’ strong bond

with John and Jessica was outweighed by other factors was not manifestly

unsupported by reason.

      Respondents further argue that, given the strong bond between themselves

and John and Jessica, the trial court should have considered other dispositional

alternatives, such as guardianship. The GAL argues that this claim was abandoned

because neither parent asked the trial court to consider guardianship as an

alternative. More fundamentally, the paramount consideration must always be the

best interests of the child. As we explained in Z.L.W.,

             [w]hile the stated policy of the Juvenile Code is to prevent
             “the unnecessary or inappropriate separation of juveniles
             from their parents,” N.C.G.S. § 7B-100(4) (2017), we note


                                         -12-
                                 IN RE J.J.B. AND J.D.B.

                                    Opinion of the Court



              that “the best interests of the juvenile are of paramount
              consideration by the court and . . . when it is not in the
              juvenile’s best interest to be returned home, the juvenile
              will be placed in a safe, permanent home within a
              reasonable amount of time,” id. § 7B-100(5) (2017)
              (emphasis added); see also In re Montgomery, 311 N.C. at
              109, 316 S.E.2d at 251 (emphasizing that “the fundamental
              principle underlying North Carolina’s approach to
              controversies involving child neglect and custody [is] that
              the best interest of the child is the polar star”).

Id (alterations in original). Consequently, in Z.L.W., we held the trial court did not

abuse its discretion in determining termination, rather than guardianship, was in

the best interests of the juveniles. Id. In the instant case, as in In re Z.L.W., the trial

court’s findings of fact demonstrate that it considered the dispositional factors set

forth in N.C.G.S. § 7B-1110(a) and “performed a reasoned analysis weighing those

factors.” In re Z.A.M., 374 N.C. at 101, 839 S.E.2d at 801. Accordingly, “[b]ecause the

trial court made sufficient dispositional findings and performed the proper analysis

of the dispositional factors,” id., we conclude the trial court did not abuse its discretion

by concluding that termination, rather than guardianship, was in John’s and

Jessica’s best interests.

       Both respondents lastly argue that the trial court erred by terminating their

parental rights because statements made by the trial judge at the conclusion of the

termination hearing demonstrated that, in fact, termination was not in John’s and

Jessica’s best interests. After ruling that termination of respondents’ parental rights

was in the juveniles’ best interests, the trial court made the following statement:



                                           -13-
                                IN RE J.J.B. AND J.D.B.

                                   Opinion of the Court



             THE COURT: I will say this: this is not part of the order
             and you may be thinking maybe it’s out of order, but I
             understand the pre-adoptive placement parents are here, –

             MS. GERSHON: Yes.

             THE COURT: – so I hope that even though parental rights
             have been terminated in this case, we’ve heard how much
             these children love their parents, but I hope that maybe
             there’ll be found some ways to honor that. I’m not going to
             say anything more specific. I guess it’s really not my place
             to, but to continue to honor that relationship despite the
             order from today’s hearing.

Respondent-father asserts that the trial court’s statement communicates “its belief

that the children will [be] better off with being able to love their parents and by being

loved by their parents.” Respondent-father argues that the trial court’s desire in this

regard is inconsistent with its decision to terminate their parental rights.

      As is clear from the context, the trial court’s statement to the caregivers that

they should “honor” the relationship between respondents, John, and Jessica was

advice to the prospective adoptive parents, not a repudiation of the ruling just

announced from the bench. Even assuming arguendo that the trial court had the

authority to do so, the trial court’s written order contains no decree that the

caregivers continue the juveniles’ relationship with respondents. See, e.g., In re

A.U.D., 373 N.C. 3, 10, 832 S.E.2d 698, 702 (2019) (concluding that the trial court’s

oral findings are subject to change before the final order was entered, and there was

no error “based merely on the fact that there were differences between the findings

orally rendered at the hearing and those set forth in the written order.”); see also


                                          -14-
                                IN RE J.J.B. AND J.D.B.

                                   Opinion of the Court



N.C.G.S. § 1A-1, Rule 58 (2019) (stating that “a judgment is entered when it is

reduced to writing, signed by the judge, and filed with the clerk of court”). In fact, the

trial court specifically stated that the comments were not a part of its order.

Additionally, the trial court’s order indicates its awareness of the effect of termination

by acknowledging that its “[o]rder completely and permanently terminate[d] all

rights and obligations of [respondents] to the juveniles.” See N.C.G.S. § 7B-1112

(2019) (providing that an order terminating parental rights “completely and

permanently terminates all rights and obligations of the parent to the juvenile and

of the juvenile to the parent arising from the parental relationship”).

      We therefore hold the trial court’s conclusion that termination of respondents’

parental rights was in John’s and Jessica’s best interests did not constitute an abuse

of discretion. Accordingly, we affirm the trial court’s order terminating respondents’

parental rights.

      AFFIRMED.




                                          -15-